Name: Commission Regulation (EEC) No 2345/82 of 26 August 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 251 / 18 Official Journal of the European Communities 27 . 8 . 82 COMMISSION REGULATION (EEC) No 2345/82 of 26 August 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1221 /82 (3), as last amended by Regulation (EEC) No 2046/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1221 /82 to the The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , ( 2) OJ No L 140 , (3) OJ No L 141 , (&lt;) OJ No L 219 , 16 . 7 . 1980, p . 1 . 20 . 5 . 1982 , p . 22 . 20 . 5 . 1982 , p . 37 . 28 . 7 . 1982, p . 24. 27 . 8 . 82 Official Journal of the European Communities No L 251 / 19 AXXEX to the Commission Regulation of 26 August 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 23 from 6 to 12 September 1982 Week No 24 from 1 3 to 19 September 1982 Week No 25 from 20 to 26 September 1982 Week No 26 from 27 September to 3 October 1982 01.04 B 55-554 (') 53-970 (') 52-379 (') 52-344 (') 02.01 A IV a) 1 1 18-200 (2) 1 14-830 (2) 1 12-210 (2) 1 1 1-370 (2) 2 82-740 (2) 80-381 (2) 78-547 (2) 77-959 (2) 3 130-020 (2) 126-313 (2) 123-431 (2) 1 22-507 (2) 4 1 53-660 (2) 149-279 (2) 145-873 (2) 144-781 (2) 5 aa) 153-660 (2) 149-279 (2) 145-873 (2) 144-781 (2) bb) 215-124 (2) 208-991 (2) 204-222 ( 2) 202-693 (2) 02.06 C II a) 1 153-660 149-279 145-873 144-781 2 215-124 208-991 204-222 202-693 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82. (2 ) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19 /82 .